 
 
I 
111th CONGRESS
1st Session
H. R. 1857 
IN THE HOUSE OF REPRESENTATIVES 
 
April 1, 2009 
Mr. Marchant introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the limitation on the allowance of capital losses of taxpayers other than corporations. 
 
 
1.Limitation on capital losses of taxpayers other than corporations 
(a)In generalParagraph (1) of section 1211(b) of the Internal Revenue Code of 1986 (relating to limitation on capital losses) is amended to read as follows: 
 
(1)$10,000 ($5,000 in the case of a married individual filing a separate return), or.
(b)Adjustment for inflationSection 1211 of such Code is amended by adding at the end the following:

(c)Inflation adjustmentIn the case of any taxable year beginning after 2009, each dollar amount contained in subsection (b)(1) shall be increased by an amount equal to— 
(1)such dollar amount, multiplied by 
(2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2008 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $50.. 
(c)Effective dateThe amendment made by subsection (a) shall apply to capital losses arising in taxable years beginning after December 31, 2008. 
 
